Citation Nr: 1612089	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right ankle fracture (right ankle disability). 
 
2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability. 
 
3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	 Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and G.F. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO).  In that rating decision, the RO increased the assigned evaluation from 10 to 20 percent disabling for lumbar spine disability, and continued the assigned 10 percent for right ankle disability.  The Veteran appealed. 

In February 2014, the Veteran and his brother testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In June 2016, the Board determined that a claim for TDIU was part and parcel to the increased rating claims on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Board remanded the issues on appeal to the RO (via the Appeals Management Center (AMC)).  To date, however, no action has yet been taken on the Board's remand instructions, and those issues must again be remanded.

As previously noted by the Board, this appeal arises from a claim for increase received in September 2009.  The Board acknowledges that the Veteran's representative has asserted that that the Veteran is entitled to a compensable evaluation for lumbar spine disability prior to June 11, 2007.  Thus, a claim for entitlement to an earlier effective date for the grant of a compensable evaluation for the Veteran's lumbar spine disability has been raised.  Likewise, the record shows that the Veteran has asserted a claim for entitlement to service connection for venous insufficiency and varicosities in his right lower extremity as secondary to his right ankle disability.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the issues of entitlement to increased ratings for right ankle disability and lumbar spine disability, as well as the issue for entitlement to TDIU.  Specifically, the Board instructed that attempts should be made to obtain outstanding identified private and VA treatment records, and the Veteran should be afforded with new VA examinations in conjunction with his claims.  

In February 2016, the Veteran was informed that his appeal had been returned to the Board's docket.  

To date, no action has yet to be taken on the Board's 2014 remand instructions, and the Board must again remand these issues.  The Court of Appeals of Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of TDIU is inextricably intertwined with consideration for higher evaluations for lumbar spine and right ankle disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  It cannot be adjudicated without further consideration of the Veteran's increased rating claims.



Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.
 
 2.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for VA orthopedic examinations to evaluate the nature and severity of his lumbar spine and right ankle disabilities.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiners shall comment on the Veteran's reports regarding symptomatology and describe all objective findings. 

At the orthopedic examination, the examiner should fully evaluate the Veteran's current lumbar spine and right ankle disabilities.  The examiner should specifically undertake range of motion studies of the lumbar spine and right ankle and comment on the degree of disability due to functional losses such as pain, weakness, etc. All functional losses should be equated to additional loss of motion (beyond that shown clinically).  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

In addition, after considering the Veteran's documented medical history and assertions, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also consider if there is any neurologic impairment of the lower extremities that is associated with the lumbar spine disability.  If so, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

In addition, the examiner should indicate if the Veteran has actually or functionally, malunion of the tibia and fibula that results in slight, moderate or marked right ankle disability.

 The examiner should also comment as to the impact of the Veteran's service-connected disabilities on his daily activities and his ability to maintain employment.

The examiner must discuss the rationale for all opinions expressed.  If an examiner is unable to address any inquiry sought above, then he or she should explain why.
 
 3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal including the claim of entitlement to TDIU and entitlement to referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), if applicable.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




